Defendant Guthrie's request for consideration of an additional issue in the petition for review is granted. The petition for review filed by defendant Guthrie is granted. The matter is transferred to the Court of Appeal, Fourth Appellate District, Division One, with directions to vacate its decision and reconsider the cause in light of Senate Bill No. 1393 (Stats. 2018, Ch. 1013). ( Cal. Rules of Court, rule 8.528(d).) Defendant Johnson's petition for review is denied. Corrigan, J., was absent and did not participate.